                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                                                                                       July 11, 2019
                               UNITED STATES DISTRICT COURT
                                                                                                    David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

JOE HAND PROMOTIONS, INC.,    §
                              §
     Plaintiff,               §
VS.                           § CIVIL ACTION NO. 7:18-CV-323
                              §
GERARDO ARCELLANO CASISON, et §
al,                           §
                              §
     Defendants.              §

                                          OPINION & ORDER

         The Court now considers the “Motion for Final Default Judgment and Supporting Brief”1

filed by Joe Hand Promotions, Inc. (“Plaintiff”) against Defendants JP Tao, LLC d/b/a Breeze

Lounge (“JP Tao, LLC”) and Jong Mi Park (“Park”) (collectively, “Defendants”).2 Defendants

have not responded and the time for doing so has passed. After duly considering the record and

relevant authorities, the Court GRANTS IN PART and DENIES IN PART the motion.

         I.      BACKGROUND

         Plaintiff brings this suit under the Federal Communications Act of 19343

(“Communications Act”) against Defendants for two separate broadcasts at Defendants’

establishment, Breeze Lounge.4 Plaintiff alleges it held the exclusive right to broadcast Ultimate

Fighting Championship® 193: Rousey vs. Holm (“UFC Program”) on November 14, 2015, and

the exclusive right to broadcast Miguel Cotto vs. Canelo Alvarez (“Boxing Program”) on




1
  Dkt. No. 19.
2
  Upon Plaintiff’s motion, the Court dismissed with prejudice Gerardo Arcellano Casison as a defendant on March 5,
2019. Dkt. No. 16.
3
  See 47 U.S.C. §§ 553, 605.
4
  Dkt. No. 1.

1 / 12
November 21, 2015.5 Plaintiff alleges Defendants broadcast the UFC Program and Boxing

Program at Breeze Lounge on the respective dates without paying sublicense fees to Plaintiff in

violation of the Communications Act.6

         Though properly served,7 Defendants did not appear or respond. Accordingly, Plaintiff

sought entry of default,8 which was entered by the Clerk of Court.9 Plaintiff subsequently filed

the instant motion for default judgment.10 Plaintiff pled its complaint in the alternative under

both 47 U.S.C. § 553 and § 605.11 In the instant motion, Plaintiff seeks a default judgment and

statutory damages under only § 605.12 Again, neither JP Tao, LLC nor Park have responded to

the motion, rendering the motion unopposed by operation of the Local Rules.13 The Court now

turns to its analysis.

         II.     LEGAL STANDARD

         Obtaining a default judgment is a three-step process: (1) default by the defendant; (2)

entry of default by the Clerk of Court; and (3) entry of a default judgment. 14 Here, Defendants

have defaulted by failing to answer or otherwise appear in this case. Entry of default has already

been made against them.15 The only remaining question is whether the third step—actual entry of

default judgment—is appropriate.




5
  Id. at p. 1.
6
  Id. at p. 4.
7
  JP Tao, LLC was served with process on November 23, 2018 by registered agent Irene Mireles. Dkt. No. 5. Park
was served with process on December 10, 2018. Dkt. No. 7.
8
  Dkt. No. 13.
9
  Dkt. Nos. 16–18. The Clerk of Court sent Defendants JP Tao, LLC and Park the entry of default documentation on
March 5, 2019. Entry dated March 5, 2019.
10
   Dkt. No. 19.
11
   Dkt. No. 1 p. 4.
12
   Dkt. No. 19 p. 8, ¶ 18.
13
   L.R. 7.2–7.4 of the United States District Court of the Southern District of Texas.
14
   Bieler v. HP Debt Exch., LLC, 2013 WL 3283722, at *2 (N.D. Tex. June 28, 2013) (citing New York Life Ins. Co.
v. Brown, 84 F.3d 137, 141 (5th Cir. 1996)).
15
   Dkt. No. 11.

2 / 12
         Federal Rule of Civil Procedure (“Rule”) 55(b) authorizes entry of default judgment with

court approval. It is a drastic remedy, resorted to only in extreme situations. 16 Nevertheless,

default judgment determinations are left to the sound discretion of the district court.17

Determining the propriety of default judgment is itself a three-step process.

         First, the Court must determine if default judgment is procedurally proper, countenancing

six factors:

         (1) whether material issues of fact are at issue; (2) whether there has been
         substantial prejudice; (3) whether grounds for default are clearly established; (4)
         whether default was caused by good faith mistake or excusable neglect; (5) the
         harshness of the default judgment; and (6) whether the court would feel obligated
         to set aside a default on the defendant’s motion.18

         Second, if default judgment is procedurally proper, the Court must determine whether the

plaintiff’s claims are substantively meritorious.19 After all, a defendant’s failure to answer or

otherwise defend does not mean the particular legal claims levied against him are valid.20 When

analyzing the merits of a claim, courts may assume the truth of all well-pled allegations in the

plaintiff’s complaint.21

         Third, if the plaintiff’s claims are meritorious, the Court must determine whether the

requested relief is appropriate.22 In particular, Rule 54(c) dictates that a default judgment “must

not differ in kind from, or exceed in amount, what is demanded in the pleadings.”23

         If the court determines default judgment is appropriate, it must determine how to

calculate damages. The general rule is “unliquidated damages normally are not awarded without



16
   Sun Bank of Ocala v. Pelican Homestead & Sav. Ass’n, 874 F.2d 274, 276 (5th Cir. 1989).
17
   Mason v. Lister, 562 F.2d 343, 345 (5th Cir. 1977).
18
   Bieler, 2013 WL 3283722, at *2 (citing Lindsey v. Prive Corp., 161 F.3d 886, 893 (5th Cir. 1998)).
19
   Nishimatsu Const. Co., Ltd. v. Houston Nat. Bank, 515 F.2d 1200, 1206 (5th Cir. 1975).
20
   Id.
21
   Id.
22
   United States v. 1998 Freightliner Vin #: 1FUYCZYB3WP886986, 548 F. Supp. 2d 381, 384 (W.D. Tex. 2008).
23
   Fed. R. Civ. P. 54(c).

3 / 12
an evidentiary hearing.”24 However, there is an exception when the amount claimed is “one

capable of mathematical calculation.”25 When this exception applies, there is no need for an

evidentiary hearing, and the court can enter default judgment on the briefing.

           III.     LEGAL ANALYSIS

           As noted above, Plaintiff bases its Communications Act suit on the broadcast of two

separate programs. Because the programs are unrelated and independently require evidence, the

Court separately considers Plaintiff’s claim based in the broadcast of the UFC Program (“UFC

claim”) and Plaintiff’s claim based in the broadcast of the Boxing Program (Boxing claim”). The

Court begins with determining whether default judgment as to Plaintiff’s UFC claim and Boxing

claim is procedurally proper.

                    A.       Procedural Properness

                              i. UFC Claim

           Plaintiff shows default judgment is procedurally proper for its UFC claim because the

record does not reveal any material fact issues for Plaintiff’s UFC claim. Further, the grounds for

default are clearly established—Defendants have not answered or appeared. There is no

indication in the record that these failures were somehow made in good faith or otherwise

excusable, and for that reason, there is no basis for the Court to believe it would be obligated,

upon motion, to vacate default judgment against Defendants as to Plaintiff’s UFC claim. Due to

Defendants’ failure to answer or otherwise appear, default judgment cannot—procedurally

speaking—be properly characterized as unduly harsh or prejudicial. For these reasons, default

judgment as to Plaintiff’s UFC claim is procedurally proper against Defendants. The Court now

must determine whether Plaintiff’s Boxing claim is substantively meritorious.


24
     Leedo Cabinetry v. James Sales & Distribution, Inc., 157 F.3d 410, 414 (5th Cir. 1998).
25
     Id. (citing James v. Frame, 6 F.3d 307, 309–10 (5th Cir. 1993)).

4 / 12
                          ii. Boxing Claim

         Plaintiff fails to show default judgment is procedurally proper for its Boxing claim

because the record reveals a material issue of fact. Plaintiff alleges in its complaint the Boxing

Program displayed by Defendants at their establishment, Breeze Lounge, on November 21, 2015,

was Miguel Cotto vs. Canelo Alvarez. Yet, Plaintiff presents evidence indicating Defendants

displayed a program different than the Boxing Program on November 21, 2015.

         Plaintiff specifically hired eyewitness Matthew Schlieper (“Auditor Schlieper”) to

observe whether Breeze Lounge broadcast the Boxing Program on November 21, 2015. In its

motion, Plaintiff alleges as “undisputed fact” that Auditor Schlieper “on the night of the Boxing

Program26 . . . observed the Boxing Program being broadcast on 5 televisions, counting

approximately 40 people in the Establishment at that time.”27 On the contrary, the evidence

shows Auditor Schlieper did not see the Boxing Program, Miguel Cotto vs. Canelo Alvarez.

Auditor Schlieper signed an affidavit on November 25, 2015, attesting that while at Breeze

Lounge on November 21, 2015, he “observed Guillermo Rigondeaux wearing (green/white

trunks) and Drian Francisco wearing (yellow/white trunks) fighting the 6th round.”28 The Court

cannot construe Guillermo Rigondeaux or Drian Francisco as Miguel Cotto or Canelo Alvarez.

Thus, Auditor Schlieper’s affidavit directly contradicts Plaintiff’s Boxing claim.

         Auditor Schlieper’s attached blurry photographs further cannot confirm the identities of

the boxers.29 Auditor Schlieper’s screenshots of Breeze Lounge’s social media advertisement of

Miguel Cotto vs. Canelo Alvarez on November 21, 2015 are similarly insufficient to show




26
   The Boxing Program is defined in the motion as the Miguel Cotto vs. Canelo Alvarez broadcast.
27
   Dkt. No. 19 p. 6, ¶ 11(i).
28
   Dkt. No. 19-7 p. 1.
29
   Id. at pp. 9–11.

5 / 12
Defendants displayed Miguel Cotto vs. Canelo Alvarez on November 21, 2015.30 In sum, Auditor

Schlieper’s eyewitness account fails to verify Plaintiff’s claim that Defendants displayed the

Boxing Program on November 21, 2015.

         Although Plaintiff shows Defendants conducted business at Breeze Lounge on November

21, 2015;31 advertised the Boxing Program, implying Breeze Lounge was showing the Boxing

Program on November 21, 2015;32 and did not contract with Plaintiff to exhibit the Boxing

Program; Plaintiff provides no definitive evidence Defendants received, assisted in receiving,

transmitted, or assisted in transmitting the Boxing Program or published the existence, contents,

substance, purport, effect, or meaning thereof, as required under the relevant statute.33 Thus, a

material issue of fact exists as to whether Defendants displayed the Boxing Program as

statutorily required to violate the Communications Act. For this reason, Plaintiff fails to show

default judgment is procedurally proper for its Boxing claim.

         The Court DENIES WITH PREJUDICE Plaintiff’s motion for default judgment as to

Plaintiff’s Boxing claim. The Court excludes Plaintiff’s Boxing claim from the following

analysis, and now determines whether Plaintiff’s UFC claim is substantially meritorious.

                 B.       Substantially Meritorious

         Plaintiff’s complaint alleges Defendants violated 47 U.S.C. § 605, which applies to the

receipt of communications through the air via radio, such as satellite communications.34 Section

605 provides that “[n]o person not being authorized by the sender shall intercept any radio

30
   Id. at p. 12.
31
   See Dkt. No. 1; Dkt. No. 19-1 (Texas state records indicating JP Tao, LLC owned and was licensed to operate
Breeze Lounge on the dates at issue). Park, who is listed as Manager on the Texas state records, does not contest
conducting business on November 21, 2015.
32
   Dkt. No. 19-8 (Declaration of Ryan R. Janis, an attorney with Jekielek & Janis, LLP, Plaintiff’s retained counsel,
citing attached screenshots from Breeze Lounge’s social media); Dkt. No. 19-9 (screenshots of Breeze Lounge’s
Facebook page).
33
   47 U.S.C. § 605.
34
   See Dkt. No. 1; J&J Sports Prods., Inc. v. Mandell Fam. Ventures, L.L.C., 751 F.3d 346, 350-53 (5th Cir. 2014)
(distinguishing § 605 from § 553).

6 / 12
communication and divulge or publish the existence, contents, substance, purport, effect, or

meaning of such intercepted communication to any person.”35 Section 605, as well as § 553, are

intended to provide for criminal and civil penalties and remedies to “protect the revenue of

television cable companies from unauthorized reception of their transmissions.”36 To recover for

a violation under § 605 of the Communications Act, a plaintiff must prove that a defendant,

without authorization, intercepted or otherwise unlawfully appropriated a radio communication

and published it to any person.37

         Here, the Court finds, based on the well-pleaded allegations in Plaintiff’s complaint and

the evidence provided in the motion for default judgment, Plaintiff is entitled to relief requested

for Plaintiff’s UFC claim. Defendants’ default serves as an admission of well-pleaded facts,38

and Plaintiff has additionally attached evidence in support of its allegations.39

         Plaintiff’s evidence and the facts as pled in the complaint establish that Plaintiff is in the

business of distributing and licensing premier sporting events to commercial locations, and

Plaintiff alone possessed the exclusive rights to distribute and license the UFC Program on

November 14, 2015.40 In order to safeguard against unauthorized receipt of the UFC Program,

Plaintiff attests the interstate satellite transmissions were electronically coded and neither

available nor intended for public use on the dates at issue.41 Thus, in Texas, only commercial

establishments authorized by Plaintiff via contract could exhibit the UFC Program.42




35
   47 U.S.C. § 605.
36
   Prostar v. Massachi, 239 F.3d 669, 673 (5th Cir. 2001) (quotations omitted).
37
   See 47 U.S.C. § 605; Mandell Family, 751 F.3d at 352–53.
38
   Nishimatsu Constr. Co. v. Hous. Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975).
39
   See Dkt. Nos. 19-1–19-11.
40
   Dkt. No. 1; Dkt. No. 19-2 p. 2, ¶ 4 (Affidavit of Joe Hand, Jr., president of Plaintiff’s company); Dkt. No. 19-3
(Copy of Distributorship Agreement).
41
   Dkt. No. 19-2 p. 5, ¶ 12.
42
   Dkt. No. 1; Dkt. No. 19 p. 1.

7 / 12
         Plaintiff shows Defendants conducted business at their establishment, Breeze Lounge, on

the date of the UFC Program, November 14, 2015, and did not contract with Plaintiff to exhibit

the UFC Program.43 Plaintiff hired eyewitness Crystal Miller (“Auditor Miller”), who provided

an affidavit attesting that on November 14, 2015, Breeze Lounge displayed a UFC fight on five

televisions and one projector.44 Auditor Miller confirmed the UFC fight showing was the UFC

Program, stating “the UFC 193 main event fight of Rhonda Rousey vs. Holly Holm. Holm was

in the white trunks and Rousey was in the black trunks . . . ”45 Thus, Plaintiff’s UFC claim is

substantially meritorious.

         Finally, Plaintiff provides evidence Defendants could not have “mistakenly, innocently,

or accidentally intercepted” the UFC Program because the UFC Program interstate satellite

transmissions were “scrambled.”46 Thus, to broadcast the UFC Program, Defendants must have

done some wrongful action, such as using an unauthorized decoder or illegally altering a cable or

satellite service.47 Plaintiff has established Defendants, without authorization, intercepted or

otherwise unlawfully appropriated the UFC Program and published it to the patrons at Breeze

Lounge sufficient to establish a violation of the Communications Act.48 Accordingly, all the

elements of a claim under 47 U.S.C. § 605 are met, rendering Plaintiff’s UFC claim

substantively meritorious. The Court now determines the relief to which Plaintiff is entitled.

                 C.       Requested Relief

         As a threshold matter, because the Court denied with prejudice Plaintiff’s motion for

default judgment for Plaintiff’s Boxing claim, the Court will not address Plaintiff’s request for

43
   See Dkt. No. 1; Dkt. No. 19-1 (Texas state records indicating JP Tao, LLC owned and was licensed to operate
Breeze Lounge on the dates at issue). Park, who is listed as Manager on the Texas state records, does not contest
conducting business on November 14, 2015.
44
   Dkt. No. 19-6 (Affidavit of Auditor Miller).
45
   Id. at p. 1.
46
   Dkt. No. 19-2 p. 5, ¶ 12.
47
   Id.
48
   See 47 U.S.C. § 605; Mandell Family, 751 F.3d at 352–53.

8 / 12
statutory damages or additional statutory damages for Plaintiff’s Boxing claim. Accordingly, the

Court addresses the statutory damages and additional statutory damages, if any, only as to

Plaintiff’s UFC claim.

         In lieu of actual damages, Plaintiff seeks statutory damages pursuant to 47 U.S.C. §

605(e)(3)(C)(i)(II) in the amount of $10,000.00,49 and additional damages for Defendants’

willful violation in the amount of $50,000.00.50 Plaintiff also requests attorney’s fees in the

amount of $1,900.00 and costs in the amount of $910.00.51

         Plaintiff argues the unauthorized broadcast of the UFC Program deprived it of the UFC

Program’s derived “value, benefits and profits.”52 Plaintiff further argues it has been deprived of

the “value of business investment, business opportunities, reputation, and goodwill,” and

continues to suffers ongoing losses resulting in incalculable damages.53 Finally, Plaintiff argues

Defendants willfully violated § 605 because the UFC Program could not have been accidentally

displayed, and thus significant additional damages should be utilized to deter future similar

violations.54

         Section 605(e) provides for damages “in a sum of not less than $1,000 or more than

$10,000, as the court considers just . . . .”55 Under the statute, a private party, such as Plaintiff,

may recover either its actual damages or statutory damages, as well as full costs and reasonable




49
   Dkt. No. 19 p. 9, ¶¶ 20–21; see 47 U.S.C. § 605(e)(3)(C)(i)(II).
50
   Dkt. No. 19 p. 17, ¶ 42.
51
   Id. at p. 17, ¶¶ 43–44; Dkt. No. 19-10 (Affidavit of Jamie King of Jamie King, P.C., Plaintiff’s retained counsel,
detailing attorney’s fee amounts and calculations).
52
   Dkt. No. 19 p. 12, ¶ 29.
53
   Id. ¶¶ 29–30.
54
   Id. at pp. 14–16.
55
   47 U.S.C. § 605(e)(3)(C)(i)(II); Joe Hand Promotions, Inc. v. Chios, Inc., 544 F. App’x 444, 445 (5th Cir. 2013)
(affirming an award of statutory damages and attorney’s fees for a violation of § 605).

9 / 12
attorney’s fees.56 Additionally, if the court finds defendants acted willfully and for the purpose of

private financial gain, the court may increase the damages by no more than $100,000.57

          Here, the Court finds statutory damages in the amount of $4,000.00 appropriate. As noted

above, Plaintiff shows default judgment is procedurally proper for its UFC claim and meets its

burden of establishing such claim is substantially meritorious. Plaintiff produces evidence that it

would have charged an establishment with 150-person capacity, such as Breeze Lounge,

$1,200.00 to legally broadcast the UFC Program.58 In addition, Plaintiff indicates Defendants

displayed the UFC Program to approximately 90 individuals and specifically advertised the UFC

Program via social media.59 Thus, while, the Court finds the circumstances do not warrant the

entire statutorily authorized amount, the Court finds an additional $2,800.00 is reasonable for

statutory damages to deter future violations.60 Thus, the Court GRANTS Plaintiff $4,000.00 in

statutory damages.

          The Court also finds the circumstances warrant additional damages because Defendants

acted willfully and for the purposes of private financial gain in receiving the unauthorized

satellite signal and broadcasting the UFC Program. The Court finds appropriate awarding




56
   See 47 U.S.C. § 605(e)(3); J&J Sports Prods. v. 3705 Iberville LLC, No. 17-4316, 2018 U.S. Dist. LEXIS
179201, at *9 (E.D. La. Oct. 18, 2018).
57
   47 § 605(e)(3)(C)(ii).
58
   Dkt. No. 19 p. 6, ¶ 11(g); Dkt. No. 19-2 p. 3, ¶¶ 8–9 (Affidavit of Joe Hand, stating the commercial sublicense fee
for the UFC Program would have been $1,200.00); Dkt. No. 19-4 (Rate Card for UFC Program); Dkt. No. 19-6
(Auditor Miller’s affidavit stating Breeze Lounge’s 150-person capacity).
59
   Dkt. No. 19-6 (Auditor Miller’s affidavit explaining his observations); Dkt. No. 19-8 (Declaration of Ryan R.
Janis, citing attached screenshots from Breeze Lounge’s social media); Dkt. No. 19-9 (screenshots of Breeze
Lounge’s Facebook page).
60
   See e.g., Joe Hand Promotions, Inc. v. Izalco, Inc., No. H-16-3696, 2018 U.S. Dist. LEXIS 1428, at *6 (S.D. Tex.
Jan. 4, 2018) (awarding $3,800.00 to deter future violations of § 605); J&J Sports Prods. v. Little Napoli, Inc., No.
H-13-1237, 2014 U.S. Dist. LEXIS 99032, at *8 (S.D. Tex. July 22, 2014) (same).

10 / 12
additional statutory damages equivalent to double the statutory damages.61 Therefore, the Court

GRANTS Plaintiff $8,000.00 in additional statutory damages.

          Finally, due to their liability under § 605, Defendants must also compensate Plaintiff for

reasonable attorney’s fees and costs.62 Plaintiff seeks attorney’s fees in the amount of $1,900.00

for 7.60 hours of work on this case at $250.00 per hour, and costs in the amount of $910.00,

accounting for filing fees and costs to execute service of process. 63 The Court finds these

requests reasonable.

          In this District, an hourly rate of $250.00 is reasonable,64 and in turn, Plaintiff’s

attorney’s hours worked and the costs provided are reasonable. Additionally, although Plaintiff

does not specifically request for such, Plaintiff’s attorney requests in her affidavit conditional

attorney’s fees “in the event of the need for post-trial and appellate services.”65 The Court also

finds this request reasonable.

          Therefore, the Court AWARDS Plaintiff $1,900.00 in attorney’s fees and $910.00 in

costs for a total of $2,810.00, and conditional fees as follows: $2,500.00 for the collection of

judgment in the event Plaintiff obtains a writ of execution, writ of garnishment, writ of

attachment, or other process; $5,000.00 in the event Defendants file a post-judgment motion or




61
   See Joe Hand Promotions, Inc. v. Chios, Inc., No. 4:11-CV-2411, 2012 U.S. Dist. LEXIS 104979, 2012 WL
3069935, at *5 (S.D. Tex. July 27, 2012) (“Generally, it is reasonable to increase an actual or statutory damages
award by a multiplier to penalize defendants for willful acts.”), aff’d, 544 F. App’x 444 (5th Cir. 2013) (per curiam).
62
   Id. § 605(e)(3)(B)(iii).
63
   Dkt. No. 19-10 (Affidavit of Jamie King).
64
        See     State       Bar   of    Texas      2015        Hourly       Rate     Fact     Sheet,     12      (2016)
https://www.texasbar.com/AM/Template.cfm?Section=Demographic_and_Economic_Trends&Template=/CM/Cont
entDisplay.cfm&ContentID=34182 (providing $258 as the median hourly fee for a lawyer with 11-15 years of
experience in 2015, and basing years of experience on year first licensed in any jurisdiction). Plaintiff’s counsel,
Jamie King, represents she has 15 years of experience. Thus, Plaintiff’s requested attorney’s fees are reasonable.
65
   Dkt. No. 19-10 p. 3, ¶ 7.

11 / 12
pre-appeal motion upon which Plaintiff prevails; and $15,000.00 in the event Defendants file an

appeal to the Fifth Circuit Court of Appeals upon which Plaintiff prevails.66

           In sum, the Court finds Plaintiff is entitled to the relief requested for its UFC claim,

totaling $14,810.00 in damages, attorney’s fees, and costs. Plaintiff’s attorney is also entitled to

conditional fees, outlined above, as necessary.

           IV.      HOLDING

           The Court GRANTS IN PART and DENIES IN PART Plaintiff’s motion for default

judgment67 against Defendants JP Tao, LLC d/b/a Breeze Lounge and Jong Mi Park.

Accordingly, the Court DENIES WITH PREJUDICE Plaintiff’s motion for default judgment

as to Plaintiff’s Boxing claim. The Court GRANTS Plaintiff a total $14,810.00 in damages,

attorney’s fees, and costs for its UFC claim. Specifically, Plaintiff is entitled to $4,000.00 in

statutory damages; $8,000.00 in additional statutory damages for Defendants’ willful violation;

and $2,810.00 in attorney’s fees and costs. As necessary, Plaintiff is entitled to conditional fees

consistent with this Order only as to Plaintiff’s UFC claim. Because no other claims or causes of

action exist, a final judgment will issue separately pursuant to Rule 58.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 11th day of July, 2019.


                                                   ___________________________________
                                                   Micaela Alvarez
                                                   United States District Judge




66
     Id.
67
     Dkt. No. 19.

12 / 12
